Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Adex Media, Inc (the “Company”) on Form 10-Q for the quarter ended June 30, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Ben Zadik, Chief Financial Officer (Principal Executive Officer) of the Company, certify, pursuant to 18 U.S.C. § 1350, adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that to my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: August14, 2008 /s/ Ben Zadik Ben Zadik Chief Financial Officer (Principal Financial Officer) [A signed original of this written statement required by Section906 has been provided to Adex Media, Inc. and will be retained by Adex Media, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.]
